Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules that prohibit disobeying a direct order and refusing to submit a urine specimen within three hours. Petitioner contends that his due process rights were violated in the course of the ensuing disciplinary hearing. The record, however, belies this contention. Petitioner was given the opportunity to make statements on the record, call witnesses and introduce documentary evidence relevant to the issue of his guilt of the charged misconduct. While petitioner contends that the Hearing Officer was biased against him, he has failed to sustain his burden of showing the presence of such bias or that the outcome of the hearing flowed therefrom (see, Matter of Nieves v Coughlin, 157 AD2d 943, 944). Petitioner’s remaining arguments have been examined and found to be either without merit or unpreserved for our review.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.